Per Curiam.

The return to the certiorari, in this case, is very obscurely drawn; and it is difficult to discover the real grounds of the action. As the judgment obtained before the other justice, (Hoes,) in favour of Posson against Brown, was given in evidence, it is most probable that the present suit was brought to recover back the money recovered of the plaintiff below, in the other suit. The judgment, at all events, was deemed material evidence. The question then is, whether that judgment was duly proved.
Though the proceedings and judgment before a justice may not be, technically, a record, yet the material parts are in writing, and ought to be produced. Parol evidence of such proceedings is not the highest or best evidence in the power of the party; and ought not, therefore, to be admitted. The magistrate should, at least, produce the written evidence of his proceedings, as far as the same is in his possession or power. The statute, (1 N. R. L. 398. sess. 36. c. 53. s. 21.) directing the manner in which the proceedings before justices of the peace are to be authenticated, seems to regard such proceedings as in the.nature of a record.
*167Though the ~agistrate would be a competent witness to verify the written evidence of the proceedings before him, it would be repugnant to the sound and salutary rules of evidence to dispense with the production of the written minutes.
Judgment reversed.